t c memo united_states tax_court cheryl mcknight petitioner v commissioner of internal revenue respondent docket no filed date michael p merrion for petitioner michael w lloyd for respondent memorandum findings_of_fact and opinion swift judge the issue for decision is whether petitioner is entitled to additional relief under sec_6015 from joint liability for federal income taxes and related penalty additions to tax and interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in golden colorado petitioner has a background in property management and has completed year of college petitioner has no children in september of petitioner met john mcknight john in john and his then wife sally overton overton divorced shortly thereafter petitioner and john began dating john has a son from his marriage to overton john acted as a sales representative for construction product manufacturers john operated his business as a sole_proprietorship under the name of mcknight and associates as petitioner and john’s dating relationship developed petitioner allowed john to use petitioner’s personal credit cards to pay a number of john’s business_expenses initially john promptly repaid petitioner so that petitioner could timely make her credit card payments in john asked petitioner to work in his business john told petitioner that he needed her help to expand the business and that he would pay petitioner the same amount that she earned in her prior job petitioner accepted john’s offer quit her job and went to work for john petitioner’s responsibilities working in john’s business included answering phone calls bookkeeping taking orders for products and other clerical tasks after a month petitioner asked john why she was not getting paid john explained to petitioner that he had not yet received enough commissions to pay her but that he soon would do so however from the time petitioner began working for john and his business in petitioner never was paid any wages or other compensation_for her work on date petitioner and john were married around the time of their marriage john sold his home in westminster colorado and petitioner and john moved into a new home in castle rock colorado castle rock home using petitioner’s poor credit as the excuse and even though john himself was responsible for petitioner’s poor credit rating john titled the castle rock home only in his name john promised petitioner that at a later date he would put petitioner’s name on the title to the home which he never did to finance his business john took out multiple second and third mortgages on the castle rock home sometime after they were married petitioner and john decided to trade in on a new car a car which petitioner had owned prior to their marriage john titled the new car only in his name john told petitioner that he had mistakenly omitted petitioner’s name from the car title but john later acknowledged that he had done so intentionally after petitioner married john john’s spending began to spiral out of control john increased the amount and frequency of charges he made on petitioner’s credit cards and john became increasingly delinquent in payments to petitioner to cover the expenses so charged at one point john’s charges to petitioner’s credit cards relating to john’s business reached a total outstanding balance of dollar_figure with her own funds petitioner eventually paid off a significant portion of john’s charges to her credit cards on date john incorporated his sales representative business as mgi mcknight group inc mgi an election was filed with respondent to have mgi treated as an s_corporation at john’s insistence petitioner signed the mgi articles of incorporation and petitioner along with john was listed on the mgi articles of incorporation as a director of mgi petitioner however was not aware of the legal significance of signing the mgi articles of incorporation or of being listed as a director john always made it clear to petitioner that he regarded himself as sole owner of the business and of mgi and that he did not recognize petitioner as having an ownership_interest in mgi shares of mgi stock apparently were never issued to the extent petitioner held an ownership_interest in mgi it was only a nominal interest without consulting petitioner john made all of the decisions relating to mgi petitioner did not make a capital_contribution to mgi did not receive mgi stock did not have signatory authority on mgi’s bank account did not know what title or position she nominally held in mgi received no distributions from mgi and as explained never received wages or other compensation from mgi throughout their marriage petitioner generally kept track of the household bills and expenses but petitioner would show the bills to john john would decide which bills to pay and when to pay them periodically john would transfer just enough money into the marital joint checking account for petitioner to write checks to pay bills he had approved petitioner did not have access to john’s personal and business bank accounts prior to their marriage in an effort to convince petitioner to marry him john had checked himself into an alcohol abuse treatment center however on the night of their marriage john resumed drinking throughout his marriage to petitioner john’s problems with alcohol increased on three occasions during the marriage john was arrested for driving under the influence in november of a tractor-trailer hit and injured john the accident occurred as john was walking drunk on the shoulder of a highway john filed a lawsuit against the truck driver and the trucking company in a settlement of the lawsuit the trucking company awarded john and petitioner jointly an dollar_figure deferred_annuity in part as a result of john’s injuries from the accident mgi’s business began to do poorly john could not leave his home to make sales calls and john became argumentative with his clients most of whom soon terminated their contracts with mgi in addition to not paying petitioner for her work ruining her credit and putting major marital assets only in his name john became both mentally and physically abusive to petitioner which abuse escalated throughout the marriage due to his drinking problem john often would go into rages where he would shove and hit petitioner john purchased firearms and other weapons which he kept in the home petitioner feared john and believed that john might use his weapons to seriously harm her in january of john beat petitioner with his crutches upon petitioner’s request the police removed firearms from the home the night of the beating petitioner left the home to stay with a friend when petitioner returned home to retrieve her belongings john had changed the locks and boarded up the windows petitioner did not have a job credit nearby family or other means of support and only a few articles of clothing in her possession john apologized to petitioner for his behavior because she felt she did not have an alternative petitioner moved back in with john thereafter john’s conduct toward petitioner became worse from the internet john downloaded pornography and while on trips was unfaithful to petitioner in one incident that occurred in the summer of john broke a wine glass on a table and with the broken glass slashed petitioner’s throat petitioner fought off john and managed to lock herself in a room instead of going to a hospital petitioner did her best to stop the bleeding and to close up the wound petitioner feared that if she sought medical treatment john would be arrested and that he might seek to kill her soon after the above incident petitioner secretly packed up many of her belongings and moved into a motel in a nearby community petitioner stayed in the motel for several weeks before finding a job and moving into an apartment in december of john filed for divorce from petitioner so that he could marry another woman on date petitioner and john’s divorce became final as of the time of the divorce john had borrowed against all of the equity in the castle rock home and had spent or consumed all of the loan proceeds along with most other marital assets in the divorce the dollar_figure deferred_annuity relating to john’s accident was split into two dollar_figure deferred annuities one of which petitioner received and john received the other petitioner also received possession of a used car which car john contrary to the divorce decree never transferred into petitioner’s name with regard to petitioner and john’s joint federal income taxes the divorce decree stated john shall be solely responsible for payment of all such taxes including all interest and penalties and john shall indemnify and hold petitioner harmless therefrom in december of john remarried and moved to tennessee two weeks later on date john was found dead john died intestate on date overton john’s first wife petitioned the chancery court of bedford county tennessee to allow her to as of the trial herein petitioner had received total installment payments of dollar_figure on the dollar_figure annuity the remaining dollar_figure is scheduled to be paid to petitioner in administer john’s intestate estate the court granted overton’s petition opened a probate proceeding relating to john’s estate and appointed overton as personal representative john’s estate consisted primarily of one asset namely the balance due on john’s separate dollar_figure deferred_annuity relating to his accident apparently only two claims were filed against john’s estate a claim filed by respondent for unpaid taxes and a claim filed by overton for support and for an allowance for her then minor child petitioner was not notified until about the probate of john’s estate by which time petitioner apparently was time- barred from filing a claim against the estate for the portion of the joint federal income taxes penalty additions to tax and interest which petitioner had paid see below but all of which john was obligated to pay under the divorce decree at the time of the trial herein petitioner earned approximately dollar_figure a year rented a comfortable home and was trying to rebuild her life on approximately date petitioner and john timely filed their joint federal_income_tax return on which was reflected a federal_income_tax underpayment or balance due of dollar_figure the underpayment the tax_return also reflected that for petitioner and john had made no estimated income_tax payments and that no income taxes had been withheld from wages or salary on their behalf all of the reported income on petitioner and john’s joint federal_income_tax return with the exception of a small amount of interest_income consisted of income from mgi on the above tax_return and on related schedules k-1 shareholder’s share of income credits deductions etc mgi’s reported income was reflected as allocable equally to petitioner and to john petitioner was generally aware of the dollar_figure interest deductions on the mortgages and the dollar_figure mgi income that were reflected on her and john’s joint federal_income_tax return from october of through december of with joint marital assets petitioner and john made additional payments totaling dollar_figure on their dollar_figure underpayment for on date after an audit of petitioner and john’s joint federal_income_tax return respondent mailed to also mailed to respondent with petitioner and john’s joint federal_income_tax return was a dollar_figure partial payment toward the dollar_figure balance due reflected on the return as a result the amount of petitioner and john’s tax underpayment apparently should be dollar_figure both parties however have treated the entire dollar_figure balance due as the underpayment for convenience herein we refer to the underpayment amount as dollar_figure and leave any modification thereof to the parties’ rule computation further with their tax_return and the dollar_figure payment petitioner and john mailed to respondent an additional dollar_figure check reflecting the balance due on their then outstanding joint federal income taxes and petitioner and john made a request to pay in installments the remaining dollar_figure balance due on their income_tax_liability petitioner and to john a notice_of_deficiency in the notice_of_deficiency respondent disallowed dollar_figure in mortgage interest deductions charged petitioner and john with self-employment taxes on the mgi income and determined a tax_deficiency against petitioner and john of dollar_figure the deficiency respondent also determined that petitioner and john were liable for a dollar_figure accuracy-related_penalty respondent mailed the above notice_of_deficiency to john’s separate address john did not inform petitioner that he had received the notice_of_deficiency neither petitioner nor john filed with this court a petition for redetermination of the deficiency petitioner did not learn of the notice_of_deficiency until after respondent had assessed the deficiency in further payment of the balance due on the underpayment the deficiency the related penalty and the additions to tax that were later assessed and interest respondent offset and applied federal_income_tax refunds that were due to petitioner for through and petitioner individually made a number of additional dollar_figure installment payments to respondent also john’s estate made a dollar_figure payment the below schedule summarizes the various payments made jointly by petitioner and john as well as the separate payments made by petitioner and by john’s estate payments petitioner john’s total john’s federal income taxes penalty joint petitioner estate additions to tax interest dollar_figure dollar_figure dollar_figure dollar_figure respondent’s certificate of assessment reflects that petitioner and john’s total federal_income_tax liability and related amounts as determined by respondent consist of the dollar_figure tax underpayment the dollar_figure tax_deficiency the dollar_figure accuracy-related_penalty two separately assessed sec_6651 failure-to-pay additions to tax of dollar_figure and dollar_figure and interest of dollar_figure all totaling dollar_figure for years following petitioner has made a good_faith effort to comply with the federal_income_tax laws on date petitioner requested relief under sec_6015 c and f from her joint federal_income_tax liability including penalty additions to tax and related interest_paid on date respondent’s compliance office proposed to grant petitioner full relief from liability for the underpayment and deficiency under a combination of sec_6015 and b as follows subject_to any applicable refund limitations under revproc_2003_61 sec_4 2003_2_cb_296 nature of liability amount of liability compliance office proposed relief amount basis for underpayment deficiency dollar_figure dollar_figure dollar_figure dollar_figure sec_6015 sec_6015 plus additional_amounts for the related penalty additions to tax and interest overton however as executor of john’s estate contacted respondent’s compliance office and objected to petitioner’s request for innocent spouse relief at the hearing overton alleged that petitioner actively participated in the day-to-day operation of john’s business that petitioner owned a 50-percent interest in mgi and that petitioner was financially able to bear the burden of payment of petitioner and john’s joint federal income taxes overton also expressed concern that if petitioner were granted relief respondent’s claim for payment from john’s estate of additional_amounts likely would reduce any payment her son might receive from john’s estate respondent’s compliance office reviewed overton’s objection to petitioner’s request for innocent spouse relief but did not alter the proposal to grant full relief to petitioner on date overton mailed a letter to respondent’s compliance office in which she formally objected to any relief being given to petitioner based on overton’s written objection respondent’s compliance office transferred petitioner’s request for innocent spouse relief to respondent’s appeals_office for further review on date respondent’s appeals_office determined that petitioner qualified for relief from joint liability under at the trial herein overton did not participate as a party but she did testify as a witness sec_6015 only with respect to percent of petitioner’s and john’s dollar_figure underpayment and under sec_6015 only with respect to percent of petitioner and john’s dollar_figure deficiency as follows subject_to any applicable limitations under revproc_2003_61 sec_4 and sec_6015 nature of liability underpayment deficiency amount of liability dollar_figure dollar_figure appeals_office relief amount basis for sec_6015 sec_6015 dollar_figure dollar_figure respondent’s appeals office’s determination to grant petitioner relief from joint liability only as to percent of the dollar_figure underpayment and as to percent of the dollar_figure deficiency was based primarily on respondent’s analysis that the other percent of the underpayment and the other percent of the deficiency were attributable to what respondent regarded as petitioner’s 50-percent ownership_interest in mgi with regard to the portion of the underpayment from which respondent determined that petitioner should be granted relief under sec_6015 respondent’s appeals_office determined that the factors set forth in revproc_2003_61 sec_4 c b pincite supported such relief with regard to the portion of the deficiency from which respondent determined that petitioner should be granted relief under sec_6015 respondent’s appeals_office determined that petitioner satisfied the requirements of sec_6015 petitioner contends that under sec_6015 c or f she is entitled to full relief for the entire dollar_figure underpayment the entire dollar_figure tax_deficiency and the related penalty additions to tax and interest opinion taxpayers filing joint federal_income_tax returns are generally jointly liable for all taxes due thereon sec_6013 limited relief from joint liability however may be available under sec_6015 c and f based on the express statutory language relief from joint liability under sec_6015 and c is limited to tax deficiencies and is not available for underpayments 121_tc_73 under sec_6015 relief from joint liability for a federal_income_tax deficiency is available only where although respondent determined that petitioner met the statutory requirements for relief under sec_6015 in an alternate writeup respondent concluded that even though petitioner had actual knowledge of the items giving rise to the deficiency petitioner because of the abuse she suffered from john still should be regarded as generally qualified for such relief see sec_1_6015-3 income_tax regs abused spouse not treated as having actual knowledge of items on joint_return for purposes of sec_6015 where her failure to question the tax_return treatment of such items was caused by fear of retaliation the joint tax_return contains an understatement_of_tax attributable to the spouse not requesting relief the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know that there was such a tax understatement taking into account all the facts and circumstances it would be inequitable to hold the spouse requesting relief liable for the tax_deficiency related to such a tax understatement and the spouse requesting relief timely elects the benefit of sec_6015 under sec_6015 a requesting spouse is regarded as knowing or as having reason to know of a tax_deficiency if the spouse was aware of the transactions or items that gave rise to the tax_deficiency or had reason to know that a deduction would give rise to an understatement_of_tax 826_f2d_470 6th cir affg 86_tc_228 118_tc_106 affd 353_f3d_1181 10th cir under sec_6015 relief from joint liability for a federal_income_tax deficiency is available if the following conditions among others are satisfied at the time the election of sec_6015 is filed the two spouses are divorced legally_separated or otherwise have been living apart for the preceding months and the requesting spouse at the time the return was signed did not have actual knowledge of the items giving rise to the deficiency relief under sec_6015 generally is limited to the portion of a tax_deficiency that would be allocated to the nonrequesting spouse if separate returns were filed sec_6015 c d under sec_6015 so called equitable relief from joint liability may be available for tax deficiencies with respect to which sec_6015 and c relief has been denied and for underpayments of federal income taxes reported on federal_income_tax returns equitable relief under sec_6015 from joint liability may be available where the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for the tax underpayment or the tax_deficiency sec_6015 the relief available under sec_6015 generally is limited further to the portion of a tax underpayment or deficiency attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite under revproc_2003_61 sec_4 b an exception is provided to the above limitation denying sec_6015 equitable relief from the portion of a tax_liability attributable to an item of the requesting spouse where the requesting spouse establishes that her ownership of the assets producing the income was only nominal revproc_2003_61 sec_4 elaborates further on various factors to consider in reviewing requests for sec_6015 equitable relief no one factor will control and all relevant factors are to be considered and weighed the factors set forth in revproc_2003_61 supra are not intended to be exhaustive revproc_2003_61 supra we review respondent’s denial of sec_6015 equitable relief for an abuse_of_discretion hopkins v commissioner supra pincite 115_tc_183 affd 282_f3d_326 5th cir sec_6015 relief as explained sec_6015 relief is available only for tax deficiencies not underpayments respondent correctly concluded that petitioner fails to qualify for relief under sec_6015 as to her joint liability for the dollar_figure tax_deficiency petitioner had knowledge of the interest on the home mortgages and of the various business activities and income of mgi cf sec_1_6015-3 example income_tax regs although john made all the financial decisions petitioner tracked and paid the bills including the mortgage payments petitioner does not qualify for sec_6015 relief for any portion of the tax_deficiency at issue herein sec_6015 relief as explained respondent concluded that petitioner qualified generally for relief under sec_6015 respondent however concluded that only percent of the dollar_figure deficiency was attributable to john and therefore granted relief to petitioner from joint liability under sec_6015 only as to percent or dollar_figure of the dollar_figure tax_deficiency the entire dollar_figure deficiency however is attributable to john john owned all of mgi beneficially and whatever interest in mgi petitioner may have held was only as a nominee petitioner has established that none of the income from mgi should be attributable to her further john not petitioner owned the castle rock home to which the disallowed mortgage interest deductions relate petitioner therefore qualifies under sec_6015 for relief from joint liability as to the entire dollar_figure deficiency sec_6015 however provides that no credit or refund will be allowed as a result of sec_6015 relief herein the entire dollar_figure deficiency has been paid and therefore petitioner is not entitled to a refund of any amounts that petitioner paid on the deficiency if however we were to hold that petitioner did not qualify for relief from the deficiency under sec_6015 and then grant petitioner equitable relief from the deficiency under sec_6015 under revproc_2003_61 sec_4 2003_2_cb_296 petitioner apparently still would be disallowed a refund of amounts petitioner has paid on the deficiency ie payments petitioner made on the deficiency prior to her request for sec_6015 equitable relief relating thereto would not be refundable sec_6015 relief as explained whatever interest in mgi petitioner may have held was only as a nominee and none of the mgi income should be attributed to her revproc_2003_61 sec_4 b petitioner is potentially eligible for sec_6015 equitable relief from the entire dollar_figure underpayment as respondent acknowledges most of the equitable factors set forth in revproc_2003_61 supra support the relief petitioner requests under sec_6015 petitioner and john are divorced under the divorce decree john had a legal_obligation to pay the unpaid federal income taxes and any penalties and interest relating thereto petitioner did not receive a significant benefit beyond support from the unpaid underpayment and petitioner has complied with the income_tax laws in the years following three remaining factors require further analysis economic hardship a requesting spouse will be regarded as suffering economic hardship if the requesting spouse if not granted relief will be unable to pay his or her reasonable basic living_expenses revproc_2003_61 sec_4 c c b pincite sec_4 a ii respondent determined and we agree that it appears that petitioner will not suffer economic hardship if relief is not granted petitioner earns approximately dollar_figure a year and rents a comfortable home petitioner and john’s dollar_figure underpayment has already been paid in full and thus no further payments will be required from petitioner if relief is not granted we note however that petitioner did pay significant other debts attributable to john and to his business petitioner also has had to rebuild her credit due to john’s conduct for years petitioner worked for john without being paid john squandered most of the marital assets including the equity in the castle rock home leaving little for petitioner after the divorce these additional factors mitigate the weight to be given the economic hardship factor knowledge or reason to know it appears that petitioner should have been on notice that the dollar_figure underpayment might not be paid enclosed with the tax_return was a letter from petitioner and john stating that full payment could not be made with the return in previous years petitioner and john had had difficulty paying their federal income taxes these facts combined with john’s continuing business and financial difficulties should have put petitioner on notice that the dollar_figure underpayment reflected on the joint federal_income_tax return might not be paid in full respondent correctly concluded that this factor weighs against granting relief to petitioner abuse respondent minimized the abuse petitioner suffered an alternate writeup accompanying respondent’s appeals_office determination states the abuses outlined in the claimant’s arguments do not appear to have been more than her willingness to hold a subservient role in the relationship there is no indication that she was called names ridiculed criticized or belittled we disagree the material petitioner submitted to respondent and which is found in the administrative record in this case as well as vivid and credible trial testimony herein thoroughly establishes the extensive and severe abuse petitioner suffered from john due to the severity of the abuse suffered by petitioner this factor strongly favors granting relief to petitioner further john’s extensive abuse of petitioner mitigated petitioner’s reason to know that john might not pay the underpayment see revproc_2003_61 sec_4 b i overton’s son respondent also considered the impact on overton’s son of granting petitioner equitable relief respondent concluded that because granting relief to petitioner might reduce john’s estate and the inheritance overton’s son might be entitled to receive this factor weighed against granting equitable relief to petitioner although sympathetic to the potential adverse financial effect of our decision herein on overton’s son we do not find this factor particularly relevant nor does it outweigh the factors which weigh in favor of granting petitioner equitable relief conclusion respondent correctly concluded that petitioner does not qualify for relief under sec_6015 respondent correctly concluded that petitioner qualified generally for relief under sec_6015 however we hold that petitioner qualified for relief with regard to the entire dollar_figure deficiency not just percent thereof respondent incorrectly rejected petitioner’s request for sec_6015 equitable relief as to the percent of the dollar_figure income_tax underpayment nominally attributable to petitioner we agree with respondent’s conclusion that petitioner is entitled to sec_6015 equitable relief as to percent of john’s third wife with proceeds from insurance on john’s life provided overton’s son with a dollar_figure trust fund the dollar_figure underpayment but we hold that respondent abused his discretion in not granting petitioner relief for the balance of the dollar_figure underpayment and the related penalty additions to tax and interest such additional relief is to be granted to petitioner to reflect the foregoing decision will be entered under rule under our holding herein refunds to petitioner relating to petitioner and john’s underpayment and deficiency may be limited respectively under revproc_2003_61 sec_4 and sec_6015 in the rule computation the parties are to resolve how petitioner’s various payments are to be allocated among the underpayment the deficiency and the penalty additions to tax and interest
